05-15-01493-CV
                                                                                         Filed: 12/4/2015 9:32:08 PM
                                                                                         Shelli Miller.
                                                                                         County Clerk
                                                                                         Rockwall County, Texas
                                                                                         Angela Endicott
                                            CAUSE NO. Cll5-070
                                                                                                    FILED IN
CAROLINE D. COOK,                                                   IN THE COUNTY COURT
                                                                                      5th COURT OF APPEALS
PLAINTIFF                                                                                       DALLAS, TEXAS
                                                                                           12/7/2015 12:17:12 PM
vs.                                                                 ATLAW
                                                                                                  LISA MATZ
                                                                                                    Clerk
MICHAEL GAY COOK,
DEFENDANT                                                           ROCKWALL COUNTY, TEXAS


                                  DEFENDANT'S NOTICE OF APPEAL

COMES NOW, Michael Gay Cook, Defendant in the above styled cause of action, which he, as appellant,

desires to appeal to the 5th District Court of Appeals. Defendant hereby gives notice of appeal of this court's

judgment and files this his Notice of Appeal.

Respectfully submitted,


      Respectfully submitted this the 1st day of December, 2015.


                                          Kerry L. Prisock
                                          Kerry L. Prisock
                                          State Bar Number 24082005
                                          Post Office Box 1051
                                          Rockwall, Texas 75087
                                          Telephone: 214-632-3823
                                          Facsimile: 469-252-7496
                                          kprisocklegal@sbcglobal.net
                                          ATIORNEY FOR DEFENDANT
                                          CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing has been served upon opposing counsel by
electronic means.

                                       Kerry L. Prisock
                                       Kerry L. Prisock
                                       State Bar Number 2408200S
                                       Post Office Box 1051
                                       Rockwall, Texas 75087
                                       Telephone: 214-632-3823
                                       Facsimile: 469-252· 7496
                                       kprisocklegal@sbcglobal.net
                                       ATIORNEY FOR DEFENDANT
                                 C\l ~I ' ' >. ( It 'i-\170

C.\RUUl\1:        r>. coor.;..                            !'\ I IH· Cul'!' l Y CUL RI
Pl.:\ l'.;Tl Ff

\'S.


\'11CI J.\l:L.   (j,\ Y COOK.
DF I Tl\ Di\t\ I                                              RUl. I'.\\ \I l ( I 1t \ I Y . I 1-\. \ "i




s 1..\l L   01" l"FXA-..

CUL7\ IYO!· Rt >CK\\ ·\I L
Lkt\.irt: m.:, th~ 1111dcr:.i~11\·d ,nHhllril~. nn thi' d;:~ p<.:r"•n;iJ!, .1r'p...-;m;d \11~:ha..:l l1::t.\ C11ok. "hl'
uftl'r \-l~in~ .!t1. -~~irn:-oil)1:ub ~1•1k~ tl1i: ll•r<:h!•'i1ii; s1:1tl.'m..:nh ;ir~· 1q1h111 Iii~ 11r h..:r p<r~un1il
lo.no\\~1:·.~1.d-'f~:_:~~L't Sl HS( RIULL> .\\D "\\ (IR'-: 11• this 4th di!> 11t D1:1.:1:111~1~Ol5
           ,,   ~           .
      ·'
\~-. -R;;hi~                            St.11..- 111 I   ,.,.1..,
      I    f        .....   _   .....